Citation Nr: 1629689	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.  He had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

The Veteran claims to have respiratory problems due to exposure to toxins while serving on active duty in Southwest Asia.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(2015).   The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2015).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes (a) undiagnosed illness, or (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2) (2015).

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3)(2015).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness include:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g) (2015).

The Veteran's service personnel records document that he served in Saudi Arabia from October 1990 to April 1991.  His military occupational specialty was infantryman.  He was awarded the Combat Infantryman Badge.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.

In support of the claim, the Veteran submitted a June 2010 letter from a private pulmonologist.  That letter shows that the Veteran had chronic obstructive lung disease.  The pulmonologist also indicated that the Veteran had restrictive lung disease secondary to obesity.  The pulmonologist opined that the Veteran's pulmonary abnormalities could be due to exposure during the Gulf War if the Veteran had toxic exposure.  

The use of equivocal language such as "could" or "may have" makes a statement by an examiner that is speculative in nature.  Bostain v. West, 11 Vet. App. 124 (1998) Obert v. Brown, 5 Vet. App. 30 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As the June 2010 private medical letter employs speculative language, it does not establish the necessary nexus to entitle the Veteran to a grant of service connection for respiratory problems.  

At a June 2009 VA examination, the Veteran reported experiencing shortness of breath with exertion since 1991.  He said he was exposed to chemical smoke while he served in the Gulf.  The examiner indicated that no specific causes were noted in the treatment records for the Veteran's shortness of breath.  The Veteran's lungs were noted to be clear to percussion and auscultation with no wheeze or rhonchi.  The examiner reviewed the prior pulmonary test results and gave a diagnosis of shortness of breath during exertion by history since 1991 of unknown etiology.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It is unclear from the June 2009 VA examination and the rest of the evidence if the Veteran presently has a "qualifying chronic disability" as a result of Persian Gulf service.  38 C.F.R. § 3.317.  Therefore, the Veteran should be scheduled for a VA Gulf War Protocol examination.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA Gulf War Protocol examination to determine the nature and etiology of any respiratory disabilities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any present respiratory disability.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an undiagnosed illness.  The examiner should state whether there are signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification that indicate a respiratory disability is present.  If so, the examiner should state whether or not that respiratory disability can be attributed to any known clinical diagnosis.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

